Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed April 27, 2020 have been entered. Accordingly, claims 3, 6-11 are currently pending and have been examined. Claims 1-2 and 4-5 have been cancelled by the applicant. The Examiner acknowledges the amendments of claims 3 and 6-10. Claim 11 is newly presented. The previous drawing objections are withdrawn due to newly accepted “Drawings” and “Specifications” dated 04/27/2021. The previous claim objections are withdrawn due to applicant amendments. The previous 112 rejections have been withdrawn due to applicant amendments. However, the previous 103 rejection has been updated due to applicant amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 6-11 recites the limitation "The boat motor propeller wrench" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a propeller nut from a boat motor” in line 2, “a nut of a boat propeller” in line 6, and “a propeller nut” in line 14. It is unclear if applicant is referring to one or multiple different nuts that are removed during operations, rendering the claim indefinite. For examining purposes, the Examiner will interpret the claim limitation as a single nut of a boat propeller that is being removed by the boat motor propeller wrench.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzell (US Patent No. 5,263,389) in view of Milligan (US Patent No. 7,841,261).
Regarding claim 11, Frazzell discloses: the boat motor propeller wrench  (Figures 1-7 element 18) for use in the application or removal of a propeller nut (element 16) from a boat motor (element 10), said wrench having a handle (element 24), and an integral socket (element 22), said socket being substantially perpendicularly arranged with respect to one end of the handle (see annotated figure below element 22 (socket) is substantially perpendicularly arranged with respect , when the wrench is applied to a nut (element 16) of a boat propeller (element 12), said socket having an aperture (element 30) at least partially provided centrally thereto (see figures 2-3 element 30 is partially provided centrally therein), and said wrench is formed of a polymer (see col. 2, ll. 17-20 where the prior art states that the wrench is formed of “polypropylene”); the formed aperture of the socket also is a hexagonal shape (element 28, see also col. 1, ll. 50-54), internally of the socket.

    PNG
    media_image1.png
    260
    780
    media_image1.png
    Greyscale

However, Frazzell appears to be silent that his handle and socket have a handle to socket ratio providing a leverage of approximately 12:1 in the force applied from the handle to the socket, a metallic insert forcefully applied and provided within the socket aperture, to provide significant grip upon the propeller nut, as force is exerted upon the wrench handle to provide for its removal or installation of the propeller nut, during servicing, said metallic insert is hexagonally shaped, and extends for a length into the aperture of the socket of the wrench, and into which the hexagonal metallic insert forcefully locates to reinforce the wrench as it is applied to a propeller nut during its installation and removal during servicing; and said metallic insert is pressure fitted within the socket aperture during its assembly. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified Frazzell by modifying the size of the handle and socket to have a handle to socket ratio providing a leverage of approximately 12:1 in the force transmission from the handle, to the socket, when applied to the nut of a boat propeller, since a change in size of a component has generally been held to be within the level of the ordinary skill in the art. The motivation for doing so would be to allow the user to increase the leverage which allows more torque to be applied between the tool and the nut during operations thus increasing productivity.
However, Frazzell modified appears to be silent regarding a metallic insert forcefully applied and provided within the socket aperture, to provide significant grip upon the propeller nut, as force is exerted upon the wrench handle to provide for its removal or installation of the propeller nut, during servicing, said metallic insert is hexagonally shaped, and extends for a length into the aperture of the socket of the wrench, and into which the hexagonal metallic insert forcefully locates to reinforce the wrench as it is applied to a propeller nut during its installation and removal during servicing; and said metallic insert is pressure fitted within the socket aperture during its assembly. 
Milligan teaches it was known in the art to have a socket (element 11) with a socket aperture (element 7) and a metallic insert (element 13) forcefully applied and provided within the socket aperture (see figure 4-5 element 13 is provided with some type of force used to assemble the insert within the socket (element 7), see also col. 3, ll. 44-52), to provide significant grip upon the propeller nut, as force is exerted upon the wrench handle to provide for its removal or installation of the propeller nut, during servicing (the metallic insert (element 13) now residing inside the socket aperture (element 30) as taught by Frazzell, would provide significant grip upon the propeller nut, as force is exerted upon the wrench handle to provide for its removal or installation of the propeller nut, during servicing) said metallic insert is hexagonally shaped (element 13 see col. 3, ll. 45 where the prior art states “hexagonal insert”), and extends for a length into the aperture of the socket of the wrench (see figure 4 element 13 is shown to extend for some length into the formed aperture (element 7) of the socket), and into which the hexagonal metallic insert forcefully locates to reinforce the wrench as it is applied to a propeller nut during its installation and removal during servicing (Giving that there is no structural distinguish of the metallic insert/socket and the prior and since all structural limitations are met. The claim function will be met by the prior arts); and said metallic insert is pressure fitted within the socket aperture during its assembly (The applicant is claiming a product-by-process limitation which has not patentable weight, see MPEP 2113). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Frazzell to incorporate the teachings of Milligan to provide a metallic insert forcefully applied and provided within the socket aperture, to provide significant grip upon the propeller nut, as force is exerted upon the wrench handle to provide for its removal or installation of the propeller nut, during servicing, said metallic insert is hexagonally shaped, and extends for a length into the aperture of the socket of the wrench, and into which the hexagonal metallic insert forcefully locates to reinforce the wrench as it is applied to a propeller nut 
Regarding claim 3, Frazzell further modified discloses all the elements as stated above in the rejection of claim 11, but appears to be silent with respect to the boat motor wrench of claim 11, and including an adhesive provided within the socket aperture, to further secure the metallic insert in place within the socket during assembly.
Milligan further teaches it was known in the art to have a socket (element 11) with a socket aperture (element 7) and including an adhesive (element 15) provided within the socket aperture (see figure 4 element 15 (adhesive) is provided within element 7), to further secure the metallic insert in place within the socket during assembly (see col. 3, ll. 44-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Frazzell to incorporate the teachings of Milligan to provide an adhesive provided within the socket aperture, to further secure the metallic insert in place within the socket during assembly. Doing so allows the user to utilize an adhesive bond between the insert and socket aperture in order to prevent any possible rotational movement during operations.
Regarding claim 6, Frazzell further modified discloses: the boat motor propeller wrench of claim 11, wherein the polymer is a hardened polypropylene (see col. 2, ll. 17-20 where the prior art states that the wrench is formed of “polypropylene”).
Regarding claim 9, Frazzell further modified discloses: the boat motor propeller wrench of claim 11, wherein said metallic insert is molded into the wrench socket (The applicant is claiming a product-by-process limitation which has not patentable weight, see MPEP 2113).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frazzell (US Patent No. 5,263,389) in view of Milligan (US Patent No. 7,841,261) as applied to claim 1 above, and further in view of Lamond (US Patent No. 6,418,820). 
Regarding claim 8, Frazzell further modified discloses all the elements as stated above in the rejection of claim 11, but appears to be silent with respect to the boat motor propeller wrench of claim 11, wherein the handle includes a metal reinforcing rod to strengthen the handle during its usage when excessive force is applied during application or removal of the propeller nut from the boat motor.
Lamond teaches it was known in the art to have a wrench (Figures 1-4) wherein the handle includes a metal reinforcing rod (element 102, see also col. 4, ll. 23-31) to strengthen the handle during its usage when excessive force is applied during application or removal of the propeller nut from the boat motor (Giving that there is no structural distinguish of the handle includes a metal reinforcing rod and the prior and since all structural limitations are met. The claim function will be met by the prior arts).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Frazzell to incorporate the teachings of Lamond to provide wherein the handle includes a metal reinforcing rod to strengthen the handle during its usage when excessive force is applied in the application or removal of the propeller nut from the boat motor. Doing so .
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzell (US Patent No. 5,263,389) in view of Milligan (US Patent No. 7,841,261) as applied to claims 1-2 above, and further in view of Wholesale Marine (YouTube video Mercruiser propeller Wrench), hereinafter referred to as Mercruiser. 
Regarding claim 7, Frazzell further modified discloses all the elements as stated above in the rejection of claim 11, but appears to be silent with respect to the boat motor propeller wrench of claim 11, wherein the opposite end of said handle has an aperture provided there through, and to which a tether may locate to provide for tie-down of the wrench during its usage.
Mercruiser teaches it was known in the art to have a boat motor propeller wrench (see annotated figure below) wherein the opposite end of said handle has an aperture (see Detail A in the annotated figure below) provided therethrough, and to which a tether may locate to provide for tie-down of the wrench during its usage (Giving that an aperture is provided on the opposite end of said handle of the boat propeller wrench, a tether may be located to provide for tie-down of the wrench during its usage).

    PNG
    media_image2.png
    863
    1362
    media_image2.png
    Greyscale

Regarding claim 10, Frazzell further modified discloses all the elements as stated above in the rejection of claim 11, but appears to be silent with respect to the boat motor propeller wrench of claim 11 wherein said handle has integrated flanges to reinforce said handle during usage.
Mercruiser teaches it was known in the art to have a boat motor propeller wrench (see annotated figure below) wherein said handle has integrated flanges (see Detail A in the annotated figure below) to reinforce said handle during usage.

    PNG
    media_image3.png
    859
    1354
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Frazzell to incorporate the teachings of Mercruiser to provide said handle has integrated flanges to reinforce said handle during usage. Doing so allows the user to reinforce the structural integrity of the wrench and decrease the likelihood of the wrench breaking when in use.

Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. 
On page 6 of the “Remarks”, the applicant argues that applicant's wrench has its integral flanged portions, that blend into its socket, and then has a central portion that has a reinforcement like rod, through the wrench shank, that greatly strengthens the use of its wrench, particularly when leveraging the tool during usage, at a 12:1 force, when 
On page 6 of the “Remarks”, the applicant argues that the examiner also cites Frazzell for describing that its handle to socket ratio provides a leverage of approximately the same as Applicant's device, but nowhere in Frazzell is this particular feature described. As Frazzell's title relates, this wrench is more concerned with the floating characteristics, as can be noted. The examiner respectfully disagrees. The prior art Frazzell discloses handle (element 24), and an integral socket (element 22) in the rejection above, but appears to be silent regarding handle to socket ratio provides a leverage of 10:1 in the force applied. It is noted in the rejection above (pages 4-5) that since a change in size of a component has generally been held to be within the level of the ordinary skill in the art. The motivation for doing so would be to allow the user to increase the leverage which allows more torque to be applied between the tool and the nut during operations thus increasing productivity. Furthermore, the claim limitation fails to disclose any additional structure or structural difference regarding the handle and socket.
On page 6 of the “Remarks”, the applicant argues that the examiner then cites Milligan for showing a reinforced impact socket, where they place a steel insert within its 
 On page 7 of the “Remarks”, the applicant argues the examiner also states that Mercruiser shows the use of flanges to reinforce its handle. Actually, Mercruiser does not have any type of metal reinforcement, within the length of its handle, and then has integral flanges extending therefrom, to blend into the socket structure. It is not seen where any type of rod means is provided in FIG. 7 of Frazzell, nor is such explained with respect to the Mercruiser publication. The examiner respectfully disagrees. The claim limitation fails to disclose any additional structure or structural difference regarding the flanges. The claim limitation only requires that the said handle has integrated flanges to reinforce said handle during usage which is taught by Mercruiser in the rejection above (see pages 10-11). Furthermore, the claim limitation any type of metal reinforcement within the flanges in order to reinforce the handles.
On page 7 of the “Remarks”, the applicant argues the examiner also cites Lamond, but Lamond is just a handle for a wrench that has an outer external layer 202 surrounding an inner core 201, which further embraces the main body portion of the shown wrench, to give it an ergonomic structure, for its shown adjustable monkey . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/11/2021

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723